Citation Nr: 1712290	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss in the right ear.

2. Entitlement to an initial compensable rating for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1977 to October 1988. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for hearing loss in the left ear with a 0 percent rating effective August 2010, and denied service connection for hearing loss in the right ear.  

The Veteran filed a notice of disagreement in February 2011 and was provided with a statement of the case (SOC) in November 2012.  The Veteran perfected his appeal with a January 2013 VA Form 9.

The Veteran originally requested a hearing before the Board.  In September 2016, the Veteran, through his representative, withdrew that request in writing.  38 C.F.R. 20.704(e) (2016).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.

The issue of entitlement to an initial compensable rating for hearing loss in the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to loud noise during service due to his work with smoke and electrical generators in field training exercises.

2. The weight of the medical evidence shows that the Veteran's hearing loss in his right ear is etiologically related to noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss in the right ear have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for hearing loss in the right ear, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that he was exposed to loud noise during service due to his work on smoke and electrical generators for field training exercises.  Specifically, the Veteran claims that he suffers from hearing loss in his right ear due to his work in the vicinity of high frequency equipment.  

The Veteran's service treatment records include the following audiological examination report conducted in September 1984:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
5
5
5
15
35
Left Ear
5
5
10
10
25

An audiological examination report conducted in October 1986 revealed the following: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
5
0
0
5
25
Left Ear
5
0
10
5
25

An audiological examination in August 1988 before separation from service revealed the following: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
5
0
5
10
35
Left Ear
10
0
20
30
30

The Veteran submitted a claim for service connection for bilateral hearing loss in August 2010.  In connection with this claim, he was afforded a VA audiological examination in December 2010.  

The audiometric examination provided by the VA in December 2010 produced the following results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
5
5
5
25
35
Left Ear
5
5
35
35
40

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
17.5
Left Ear
28.75

Speech Recognition
Right Ear
96%
Left Ear
98%

The December 2010 VA examiner noted that the earliest audio tracing from the service treatment records in September 1984 showed mild hearing loss at 4000 Hz in the right ear.  The examiner also noted that the October 1986 audiogram showed hearing at the upper limits of normal at 4000 Hz bilaterally, and the separation audiogram in August 1988 showed mild hearing loss in the right ear at 4000 Hz. She diagnosed the Veteran with tinnitus and hearing loss in the left ear.  The examiner concluded that the Veteran's hearing loss in his left ear and tinnitus are as least as likely as not caused by or a result of military noise exposure.  She provided the rationale that although there was no enlistment audiogram, the audiograms from later in service show high frequency hearing loss bilaterally, with a configuration typical of noise induced hearing loss.  The examiner further reasoned that the Veteran reported significant noise exposure in service and inner ear damage due to noise exposure typically causes high frequency sensorineural hearing loss, which is often accompanied by tinnitus.

The Veteran was subsequently granted service connection for hearing loss in his left ear.  Service connection was not granted for hearing loss in the right ear because although acoustic trauma was conceded, the December 2010 VA audiological examination did not show hearing loss for VA purposes.

In October 2016 the Veteran was provided a VA audiological evaluation that revealed the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
5
10
15
35
45
Left Ear
5
5
30
40
45

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
26
Left Ear
30

Speech Recognition
Right Ear
88%
Left Ear
92%

These audiometric findings demonstrate hearing loss in the right ear as defined by VA regulation.  A report by the examining audiologist was not provided.

The Veteran has consistently asserted that he was exposed to loud noise while in service and that he suffers from bilateral hearing loss as a result.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Board notes that the VA has already conceded the Veteran's in-service acoustic trauma.  The Board also notes that the RO granted service connection for tinnitus and hearing loss in the left ear in January 2011 on this basis.

In the December 2010 VA audiological examination, the audiologist thoroughly reviewed the Veteran's records and indicated that the audiograms from later in the Veteran's service show high frequency hearing loss bilaterally with a configuration typical of noise induced hearing loss.  Thus, while the severity of hearing loss in the right ear did not meet VA's definition of a hearing impairment at that time, the Board finds that there is sufficient persuasive evidence that the Veteran's current hearing loss, the severity of which now meets VA's definition of a hearing impairment, is otherwise related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (providing that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service).  Accordingly, service connection for hearing loss in the right ear is warranted.


ORDER

Service connection for hearing loss in the right ear is granted.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for an initial compensable rating for hearing loss in the left ear.

The Veteran is seeking an increased initial rating for his service-connected left ear hearing loss.  He was last afforded a complete VA examination in order to determine the severity of his hearing loss in December 2010, which was used as the basis for granting service connection with a 0 percent rating for hearing loss in the left ear, effective August 2010.  The Veteran filed a notice of disagreement in February 2011 arguing that his initial rating should be higher than 0 percent.  He contends that he experiences difficulty communicating with individuals and has to ask people to repeat themselves, especially when he is not looking at the speaker or if there is background noise.  

The Veteran's record contains an October 2016 VA audiological evaluation that suggests that his hearing loss in his left ear has worsened since his last VA audiological examination in December 2010.  Additionally, the Veteran through his representative submitted a written statement in November 2016 claiming that the Veteran's left ear hearing loss has increased in severity and greatly affects his ability to communicate with his family.

The Board finds that because the October 2016 VA audiological evaluation does not include a discussion of the audiological results, to include a discussion of the Veteran's hearing loss on his daily functioning, this matter must be remanded for a new VA audiological examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).   The Veteran's recent statements regarding a worsening of his service-connected hearing loss in the left ear combined with the lack of a discussion of the functional impact of his service-connected condition on his daily activities in the October 2016 examination makes it necessary for the Veteran to be re-evaluated to thoroughly assess the current severity of his condition.  Additionally, the Board has granted service connection for the Veteran's hearing loss in the right ear in this decision, which must be taken into consideration in order to properly assess the Veteran's rating for his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of both ears.

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service-connected bilateral hearing loss on his function.  See Martinak, 21 Vet. App. At 447.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

2. The AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 271 (1998).

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


